 1   WHITNEY E. STREET (State Bar Number 223870)
     whitney@blockesq.com
 2   BLOCK & LEVITON LLP
     610 16th Street, Suite 214
 3   Oakland, CA 94612
     (415) 968-8999
 4   (617) 507-6020
 5   Attorney for Plaintiff
 6                       IN THE UNITED STATES DISTRICT COURT
 7                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8 FLEXTRONICS INTERNATIONAL USA,                     Case No. 5:19-cv-00078
   INC.,
 9                                                    F.R.C.P. 7.1 CORPORATE
                                                      DISCLOSURE STATEMENT AND
10                vs.                                 CIVIL LOCAL RULE 3-15
                                                      CERTIFICATION OF INTERESTED
11 MURATA MANUFACTURING CO.                           ENTITIES OR PERSONS BY
   LTD., et al.,                                      PLAINTIFF FLEXTRONICS
12               Defendants.
                                                      Courtroom 4, 5th Floor
13                                                    Judge: Hon. Edward J. Davila
14
15
           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Northern District
16
     of California Civil Local Rule 3-15, the undersigned certifies that the following listed
17
     persons, associations of person, firms, partnerships, corporations (including parent
18
     corporations) or other entities other than the parties themselves have either: (i) a financial
19
     interest in the subject matter in controversy or in a party to the proceeding; or (ii) a non-
20
     financial interest in the subject matter or in a party that could be substantially affected by
21
     the outcome of the proceeding.
22
           Flextronics International USA, Inc. is not a publicly held corporation or publicly
23
     held entity. Flextronics International USA, Inc. is 100% held by Flextronics International
24
     Holding LLC, which is 100% held by Flextronics Corporation, which is 100% held by
25
     Flextronics Technologies Luxembourg S.a.r.l. (FKA Vista Point Technologies (Lux)
26
     S.a.r.l.), which is 100% owned by Flextronics International Ltd. Other than as referenced
27
     herein, no other publicly held corporation or other publicly held entity owns 10% of the
28
30        Case No. 5:19-cv-00078                     1
                  F.R.C.P. 7.1 CORPORATE DISCLOSURE STATEMENT AND CIVIL LOCAL RULE 3-15
31             CERTIFICATION OF INTERESTED ENTITIES OR PERSONS BY PLAINTIFF FLEXTRONICS
 1   stock of a party. No other publicly held corporation or other publicly held entity owns
 2   10% of the stock of a party. No other publicly held corporation or other publicly held
 3   entity has a direct financial interest in the outcome of this litigation.
 4         Pursuant to Local Civil Rule 3-15, the undersigned certifies as of this date, other
 5   than the named parties, there is no such interest to report.
 6
 7   Dated: January 4, 2019                      Respectfully Submitted,
 8                                               /s/ Whitney E. Street
 9
                                                 Charles E. Tompkins (pro hac vice motion
10                                               forthcoming)
11                                               cet@willmont.com
                                                 WILLIAMS MONTGOMERY & JOHN
12                                               LTD.
13                                               1607 22nd Street, NW, Suite 300
                                                 Washington D.C. 20008
14                                               Telephone: (202) 791-9951
15                                               Facsimile: (312) 630-8586

16                                               Eric R. Lifvendahl (pro hac vice motion
17                                               forthcoming)
                                                 erl@willmont.com
18                                               WILLIAMS MONTGOMERY & JOHN
                                                 LTD.
19
                                                 233 S. Wacker Drive, Suite 6100
20                                               Chicago, IL 60606
                                                 Telephone: (312) 443-3200
21                                               Facsimile: (312) 630-8500
22
                                                 Whitney E. Street (State Bar No. 223870)
23                                               Block & Leviton LLP
24                                               610 16th Street, Suites 214-216
                                                 Oakland, CA 94612
25                                               Telephone: (415) 968-8999
26                                               Facsimile: (617) 507-6020
                                                 whitney@blockesq.com
27
28
30        Case No. 5:19-cv-00078                     2
                  F.R.C.P. 7.1 CORPORATE DISCLOSURE STATEMENT AND CIVIL LOCAL RULE 3-15
31             CERTIFICATION OF INTERESTED ENTITIES OR PERSONS BY PLAINTIFF FLEXTRONICS
